COURT OF APPEALS
                     SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                           NO. 02-15-00223-CV
                           NO. 02-15-00224-CV
                           NO. 02-15-00225-CV
                           NO. 02-15-00226-CV
                           NO. 02-15-00227-CV
                           NO. 02-15-00228-CV
                           NO. 02-15-00233-CV
                           NO. 02-15-00234-CV
                           NO. 02-15-00235-CV
                           NO. 02-15-00236-CV


ADAM K. GOLDEN                                         APPELLANT

                                       V.

THE STATE OF TEXAS                                       APPELLEE


                                   ------------

      FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
TRIAL COURT NOS. 1293990D, 1296000D, 1293989D, 1296288D, 1286758D,
        1276101D, 1323790D, 1323812D, 1323805D, 1323795D

                                  ------------

           MEMORANDUM OPINION 1 AND JUDGMENT
                                  ------------

    1
     See Tex. R. App. P. 47.4.
      We have considered “Appellant’s Motion to Dismiss Appeal.”    It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeals. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: August 31, 2015




                                    2